Drame v Ambulette P.R.N., Inc. (2016 NY Slip Op 02140)





Drame v Ambulette P.R.N., Inc.


2016 NY Slip Op 02140


Decided on March 24, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 24, 2016

Tom, J.P., Friedman, Saxe, Richter, JJ.


578 301883/08

[*1]Boubacar Drame, et al., Plaintiffs-Respondents,
vAmbulette P.R.N., Inc., et al., Defendants-Appellants.


Dwyer & Taglia, New York (Gary J. Dwyer of counsel), for appellants.
Macaluso & Fafinski, P.C., Bronx (Donna A. Fafinski of counsel), for respondents.

Order, Supreme Court, Bronx County (Larry S. Schachner, J.), entered on or about September 24, 2015, which, to the extent appealed from as limited from the briefs, denied defendants' motion to preclude the testimony of plaintiffs' neurologist, or in the alternative, to allow defendants to conduct a neurological exam and further orthopedic exam, unanimously reversed, on the law and the facts and in the exercise of discretion, without costs, and the motion granted to the extent indicated.
In view of plaintiffs' noncompliance with 22 NYCRR 202.17, we believe the trial court improvidently exercised its discretion insofar as it denied defendants' motion for a further physical
examination by Dr. Frazier and a neurologist of the injured plaintiff. Such further examinations shall take place within 30 days if this order.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 24, 2016
CLERK